Citation Nr: 0333038	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, characterized as degenerative joint disease.  

2.  Entitlement to service connection for a prostate 
disorder, to include as secondary to exposure to herbicide 
agents.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1979.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the benefits sought.  The veteran filed 
a timely appeal, and the case has been referred to the Board 
of Veterans' Appeals (BVA or Board) for resolution.  

As a preliminary matter, the Board observes that in a 
statement dated in May 2002, the veteran appears to have 
raised the issue of entitlement to service connection for 
carpal tunnel syndrome.  He also appears to have raised a 
claim for entitlement to service connection for testicular 
cancer via statements and testimony given at a personal 
hearing before the undersigned Veterans Law Judge.  Such 
issues have not yet been addressed, and are accordingly 
referred back to the RO for all appropriate action.  

In addition, the Board notes that it is unclear as to whether 
or not the May 2002 statement was intended to be a notice of 
disagreement with respect to the May 2002 rating decision.  
That document has been inserted in the claims file well after 
issuance of the statement of the case dated in October 2002, 
and the Board notes that it could have been misfiled.  In any 
event, if the May 2002 statement is determined to have been 
received within the statutory time limit for submitting a 
notice of disagreement, then the RO should issue a statement 
of the case addressing the issue of entitlement to service 
connection for a low back disorder.  If the May 2002 
statement is found not to have been received within the time 
limit for filing a timely notice of disagreement, then the 
veteran should be advised of the applicable regulations 
governing attempts to reopen previously denied claims for 
service connection.  

The issue of entitlement to service connection for a prostate 
disorder, to include as secondary to herbicide exposure, will 
be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of entitlement to service 
connection for a bilateral knee disorder, characterized as 
degenerative joint disease.  

2.  The veteran was diagnosed with chondromalacia of the 
knees in service.  

3.  The veteran is currently diagnosed with degenerative 
joint disease of the knees with bilateral knee pain. 

4.  The objective medical evidence contains a medical opinion 
suggesting a nexus or link between the veteran's currently 
diagnosed bilateral knee disorder and his active service.  


CONCLUSION OF LAW

A bilateral knee disorder, characterized as degenerative 
joint disease, was incurred in or as a result of the 
veteran's active service.  38 U.S.C.A. § 1110, 1131, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred a bilateral knee 
disorder, diagnosed as degenerative joint disease, as a 
result of running and other physical activities while serving 
on active duty.  Accordingly, he maintains that establishment 
of service connection is warranted for a bilateral knee 
disorder.  In such cases, the VA has a duty to assist the 
veteran in developing evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for a bilateral knee disorder, 
characterized as degenerative joint disease.  The veteran has 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide with respect to 
his claim for service connection.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement of the case, and 
in correspondence to the veteran dated in February and June 
2002 have provided him with sufficient information regarding 
the applicable regulations and the evidence necessary to 
substantiate his claim for service connection.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claims for service connection, 
and what evidence was necessary to show that he actually 
incurred a bilateral knee disorder, characterized as 
degenerative joint disease as a result of his active service.  
He was informed of what evidence the VA would attempt to 
obtain, and what evidence he was responsible for providing.  
In addition, via the above-captioned correspondence, the 
veteran was advised of the relevant statutes and regulations 
as were applicable to his claim, and of his rights and duties 
under the VCAA.  Accordingly, the Board finds that the notice 
requirements as set forth in the VCAA have been met or 
substantially complied with.  See generally Quartuccio, 
supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran in connection 
with the issue addressed here.  To that end, the Board 
concludes that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issues of entitlement to service 
connection for a bilateral knee disorder, characterized as 
degenerative joint disease, has been identified and obtained.  
The evidence of record includes the veteran's service medical 
records, post-service clinical treatment records, statements 
received from the veteran's treating physicians, and 
statements made by the veteran in support of his claim.  In 
addition, the Board observes that the veteran appeared before 
the undersigned Veterans Law Judge and presented testimony at 
a personal hearing in support of his claim.  

The Board finds that in light of the nature of the veteran's 
claim addressed here, and in light of its decision in this 
case, scheduling the veteran to undergo a rating examination 
would not serve any purpose towards advancing or 
substantiating his claim for service connection for a 
bilateral knee disorder.  Accordingly, in light of the 
foregoing, the Board concludes that scheduling the veteran 
for a rating examination would likely result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  The Board notes, however, that in order 
to determine the degree of severity of the veteran's 
bilateral knee disability, characterized as degenerative 
joint disease, the RO must at some point schedule him to 
undergo a VA orthopedic rating examination.  The Board is 
unaware of any additional relevant evidence which is 
available regarding the claim involving entitlement to 
service connection for a bilateral knee disorder, 
characterized as degenerative joint disease, and concludes 
that all reasonable efforts have been made by the VA to 
obtain the evidence necessary to substantiate the veteran's 
claim in that regard.  Therefore, the Board finds that no 
further assistance to the veteran in connection with 
development of evidence is required, and would otherwise be 
unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110, 1131, (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2003).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disease must still be shown to exist by a 
medical diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred in service, or otherwise due to a service-
connected disability.  

Historically, the veteran's claim for service connection for 
what he then termed as a leg condition of some sort was 
received in August 1998.  His claim was first adjudicated in 
February 2000, and was denied as not well grounded under the 
law then extant.  With the passage of the VCAA, however, the 
veteran's claim for service connection was reconsidered, and 
by a rating decision of May 2002, his claim for service 
connection for what was then termed as a "leg/knee 
condition" was denied on the merits.  This appeal followed, 
and the issue was recharacterized as entitlement to service 
connection for a bilateral knee disability (degenerative 
joint disease / osteoarthritis), as reflected in the 
statement of the case dated in October 2002.  The record does 
not reflect that the veteran was ever afforded a VA rating 
examination in connection with the present claim.  In any 
event, the Board will proceed with its review of that issue 
at this time.  

A review of the veteran's service medical records discloses 
that in December 1975, he was shown to have mild bilateral 
chondromalacia of the knees and bilateral sub-patellar 
crepitus.  The veteran was also seen for complaints of pain 
in his legs in June 1976 which he claimed to experience while 
running.  No diagnosis other than pain was offered, however.  
In April 1977, the veteran was seen for complaints of 
bilateral knee problems and was noted to have fluid buildup 
bilaterally.  Although the treatment record is not entirely 
legible, it appears that the veteran was noted to have 
chondromalacia at that time.  The report of a health 
questionnaire dated in September 1978 discloses that the 
veteran indicated that he had experienced painful joints and 
that a physician had advised him that he had osteoarthritis 
due to wear and tear.  In addition, he reported having 
experienced unspecified pains in his legs.  The service 
medical records do not appear to contain any further 
reference to the veteran's knees.  

Post service clinical treatment records dating from 
approximately May 1988 through April 2003 disclose that in 
October 1998, the veteran was seen for complaints of chronic 
knee pain of 20 years' duration.  He indicated that the pain 
had become more severe in recent years.  The treating 
physician offered a diagnosis of degenerative joint disease 
of the knees.  The available treatment records were otherwise 
silent as to discussions of any knee pathology.  

A memorandum dated in July 2000 was received from the 
veteran's treating military physician.  According to the 
physician, he had been the veteran's primary care provider 
for the past three years.  The physician stated that he 
believed the veteran's chronic knee pain was probably related 
to his active service in the U.S. Marine Corps.  The 
physician conceded that he could not state with absolute 
certainty that the veteran's knee problems began during his 
active service, but were in any event definitely aggravated 
by service.  The physician went on to state that the veteran 
had been seen in orthopedics and had undergone therapy for 
his knees, and indicated that the veteran's activities were 
limited in order to avoid acceleration of the inevitable 
worsening of his bilateral knee disorder.  

The veteran and his wife appeared before the undersigned 
Veterans Law Judge at a personal hearing in June 2003.  The 
veteran testified that both of his knees were very painful 
and that his ordinary movements were significantly 
restricted.  He indicated that his treating physician gave 
him a handicapped decal for his automobile in order to allow 
him to use parking reserved for persons with disabilities.  
According to the veteran, over the course of his 20-year 
Marine Corps career, he was regularly required to run for 
extended distances while either wearing combat boots or 
inadequate running shoes.  He stated that the footwear in 
conjunction with the extended distances took their toll on 
his knees, and he now has a severe bilateral knee disability.  
The veteran indicated that X-rays taken subsequent to his 
active service disclosed arthritis in both knees.  

The Board has carefully evaluated the foregoing, and finds 
that the evidence here with respect to the issue of 
entitlement to service connection for a bilateral knee 
disorder, characterized as degenerative joint disease, is at 
least in equipoise.  Accordingly, after resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports a grant of service connection for a 
bilateral knee disorder, characterized as degenerative joint 
disease of the knees.  Here, the veteran was shown to have 
complained of bilateral knee pain in service on several 
occasions beginning in 1975, and was noted to have 
chondromalacia.  Following service, he was diagnosed with 
degenerative joint disease of the knees.  Clearly, the 
veteran was shown to have experienced knee problems in 
service, and has been shown to have a present disability with 
respect to the bilateral knees.  

The required medical nexus is provided by the treating 
military physician, who in July 2000, submitted a statement 
indicating unequivocally that the veteran's knee problems may 
have been incurred as a result of his active service, but in 
any event, were definitely permanently aggravated therein.  
The treating physician noted the veteran's history of knee 
problems in service as well as post-service clinical 
treatment for bilateral knee pain.  The Board finds that such 
opinion is highly persuasive, and notes that there is no 
contradictory medical evidence of record.  Accordingly then, 
the Board finds that the evidence supports a grant of service 
connection for a bilateral knee disorder, characterized as 
degenerative joint disease of the knees.  To that extent, the 
appeal is granted.  


ORDER

Service connection for a bilateral knee disorder, 
characterized as degenerative joint disease, is granted.  




REMAND

The veteran contends that he incurred a prostate disorder as 
a result of exposure to herbicide agents while serving in the 
Republic of Vietnam during the Vietnam War era.  The 
veteran's service personnel records document that he served 
in the Republic of Vietnam during the Vietnam War era from 
May 1968 to May 1969, and that he was primarily in the Da 
Nang area of operations in the Republic of South Vietnam 
during that period.  His service medical records are negative 
for any indication of prostate difficulties, however.  

Post-service clinical treatment records document that he was 
treated for testicular cancer in June 1988, and that he 
underwent a right orchiectomy at that time.  There is little 
indication of a chronic prostate disorder, although in April 
1992, the veteran was found to have a mildly enlarged 
prostate.  In a statement dated in July 2000, his treating 
military physician indicated that the veteran suffered from 
mild prostatic hypertrophy, and that he was prescribed 
medication to treat that disorder.  No opinion as to the 
etiology of the veteran's prostate problems was offered, 
however.  At his personal hearing before the undersigned 
Veterans Law Judge in June 2003, the veteran testified that 
he experienced chronic urinary difficulty as a result of his 
prostate disorder.  

The Board notes that the veteran was never offered the 
opportunity to undergo a VA rating examination to determine 
the nature and etiology of any prostate disorder.  
Accordingly, in order to comply with the enhanced notice and 
duty to assist requirements as set forth under the VCAA, the 
Board finds that additional evidentiary development is 
necessary.  The veteran should be scheduled to undergo a VA 
rating examination to determine 1) if he currently suffers 
from any sort of prostate disorder, and 2) if so, whether it 
is at least as likely as not that any such disorder was 
incurred as a result of any incident of the veteran's active 
service, to include exposure to herbicide agents therein.  
When such development has been completed, the RO should then 
readjudicate the veteran's claim for service connection for a 
prostate disorder, to include as secondary to exposure to 
herbicide agents.  

Accordingly, this case is REMANDED for the following:  

1.  The RO must ensure that all service 
medical records pertaining to the veteran 
have been obtained and associated with 
the claims file.  

2.  The RO should contact the veteran and 
request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed prostate 
disorder dating from October 1998 to the 
present.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any such 
identified records.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

3.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by an appropriate medical specialist to 
determine the nature and etiology of any 
diagnosed prostate disorder.  The 
veteran's claims file must be made 
available to the examiner in advance of 
the scheduled examination.  The examiner 
is requested to review the relevant 
medical evidence contained in the 
veteran's claims file, to include his 
service medical records and reports of 
post service clinical treatment records.  
After conducting a thorough clinical 
examination, to include all indicated 
studies and/or tests, the examiner is 
requested to identify any prostate 
disorders found to be present.  If no 
prostate disorders are identified, the 
examiner should so indicate.  If the 
veteran's is diagnosed with a prostate 
disorder or disorders, the examiner is 
requested to state whether it is at least 
as likely as not that the diagnosed 
prostate disorder was incurred in or 
otherwise as a result of the veteran's 
active service, to include exposure to 
herbicide agents therein.  If not, the 
examiner should so state.  A complete 
rationale for all opinions expressed must 
be included in the typewritten 
examination report, and all opinions 
offered must be reconciled with any other 
relevant medical opinion of record.  

4.  Upon completion of the foregoing, the 
RO should review the case file and ensure 
that all notice and duty to assist 
requirements as set forth in the VCAA 
have been met.  The RO should then 
readjudicate the issue of entitlement to 
service connection for a prostate 
disorder, to include as secondary to 
herbicide exposure, on the basis of all 
available evidence.  If the decision 
remains unfavorable to the veteran, he 
and his service representative should be 
provided with a supplemental statement of 
the case outlining all relevant statutory 
and regulatory provisions governing the 
issue remaining on appeal.  The veteran 
and his service representative must be 
afforded an opportunity to respond before 
the case is returned to the Board for any 
further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



